Exhibit 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this
22nd day of December, 2008 (“Effective Date” or “Commencement Date”) by and
between HOLLYWOOD MEDIA CORP., a Florida corporation with its principal office
at Suite 221A, 2255 Glades Road, Boca Raton, Florida 33431 (hereinafter called
the “Company”), and Laurie S. Silvers, whose residence address is 7163 Ayrshire
Lane, Boca Raton, Florida 33496 (hereinafter called the “Executive”).
Recitals
     A. The Executive currently serves as the Vice Chairperson of the Board and
President of the Company pursuant to a written Employment Agreement with the
Company entered into as of July 1, 1993 (as amended by those certain Extension
and Amendment Agreements between the Company and the Executive dated as of
July 1, 1998, July 1, 2003, May 31, 2004, November 15, 2004 and August 21, 2008,
the “Current Employment Agreement”).
     B. The Executive possesses intimate knowledge of the business and affairs
of the Company, its policies, methods and personnel.
     C. The Board of Directors (the “Board”) of the Company recognizes that the
Executive’s contribution, as Vice Chairperson of the Board and President of the
Company, to the growth and success of the Company will be substantial and
desires to assure the Company of the Executive’s present and continued
employment in an executive capacity and to compensate her therefor.
     D. The Board has determined that this Agreement, which amends and restates
the Current Employment Agreement, will reinforce and encourage the Executive’s
continued attention and dedication to the Company.
     E. The Executive is willing to make her services available to the Company
on the terms and conditions hereinafter set forth.
Agreement
     NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth herein, the parties hereby agree as follows:



--------------------------------------------------------------------------------



 



2

     1. Employment.
          1.1 Employment and Term. The Company shall continue to employ the
Executive and the Executive shall continue to serve the Company, on the terms
and conditions set forth herein, for the period (the “Term”) effective as of the
date first set forth above (the “Commencement Date”) and expiring on
December 31, 2010 (the “Termination Date”), unless sooner terminated as
hereinafter set forth; provided, however, that the Term of this Agreement shall
automatically be extended for periods of one year each (commencing on the day
after the Termination Date (January 1, 2011) and each anniversary thereof
unless, at least 90 days prior to January 1, 2011, or any anniversary of such
date, the Company shall have delivered to the Executive or the Executive shall
have delivered to the Company written notice that the Term of the Executive’s
employment hereunder will not be extended.
          1.2 Duties of Executive. The Executive shall serve as Vice Chairperson
of the Board and President of the Company and shall perform the duties of an
executive commensurate with such position, shall perform all services as may be
reasonably assigned to her by the Board and shall exercise such power and
authority as may from time to time be delegated to her by the Board. The
Executive shall devote such time as she deems necessary to the business and
affairs of the Company. Nothing herein shall be construed to prevent the
Executive from investing in, participating in the management of, serving on the
board of directors of, or acting as an officer, managing member or consultant to
other companies or other entities. Without limitation of the foregoing, it is
acknowledged that the Executive is currently Co-Chief Executive Officer of
Hollywood.com, LLC, and that she may continue her current involvement in such
business and other businesses.
          1.3 Place of Performance. In connection with her employment by the
Company, the Executive shall be based at the Company’s principal executive
offices in Boca Raton, Florida except for required travel on the Company’s
business to an extent substantially consistent with her present travel
obligations.
     2. Compensation.
          2.1 Base Salary. During the Term, the Executive shall receive a base
salary at the annual rate of $406,729.80 (which is the base salary paid to the
Executive as of the date hereof pursuant to the Current Employment Agreement),
subject to adjustment in accordance with this Section (the “Base Salary”),
during the Term. Such Base Salary shall be payable in substantially equal
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes. Commencing on the first anniversary of
the Commencement Date, and each anniversary of the Commencement Date thereafter
during the Term, the Base Salary shall be increased, but shall not be decreased,
by that percentage by which the Consumer Price Index for Urban Wage Earners and
Clerical Workers (All Items Less Shelter), for the Miami-Fort Lauderdale,
Florida area (1982-1984 = 100), as published by the United States Government
(the “Index”) for the immediately preceding calendar month, exceeds such index
for the same month of the next preceding calendar year. If publication of the
Index is discontinued, the parties hereto shall accept comparable statistics on
the cost of living for the Miami, Florida area as computed and published by an
agency of the United States government or, if no such agency computes and
publishes such statistics, by any regularly published national periodical that
does compute and publish such statistics.
          2.2 Additional Cash Compensation. The Executive shall also be entitled
to receive such increments and base salary and performance or merit bonuses
(collectively, “Bonus”) as shall be determined from time to time during the Term
by the Compensation Committee of the Board or by the Board. Any Bonus relating
to a calendar year or other period shall be paid by the 15th day of the second
month following the end of the calendar year or other period to which such bonus
relates.



--------------------------------------------------------------------------------



 



3

          2.3 Other Compensation. The Executive shall receive such awards of
stock options, restricted stock, and other equity-based incentives as may be
granted from time to time by the Board or by any Committee of the Board
(including, without limitation, its Compensation Committee).
     3. Expense Reimbursement and Other Benefits.
          3.1 Expense Reimbursement. During the Term, the Company, upon the
submission of supporting documentation by the Executive, and in accordance with
Company policies for its executive officers, shall reimburse the Executive for
all expenses actually paid or incurred by the Executive in the course of and
relating to the business of the Company, including expenses for travel and
entertainment. Any such reimbursement shall be made by the last day of the
calendar year following the calendar year in which the expense was incurred, and
the expenses eligible for reimbursement in any one calendar year shall not
affect the expenses eligible for reimbursement in any other calendar year.
          3.2 Other Benefits. The Company shall obtain or shall continue in
force comprehensive major medical and hospitalization insurance coverages,
including dental coverages, either group or individual, for the Executive and
her dependents, and shall obtain or shall continue in force disability and life
insurance for the Executive (collectively, the “Policies”), which Policies the
Company shall keep in effect at its sole expense throughout the Term. The
Policies to be provided by the Company shall be on terms as determined by the
Board; provided, however, that such Policies shall in no event provide benefits
to the Executive which are less than the benefits to which she is currently
receiving.
          3.3 Working Facilities. The Company shall furnish the Executive with
an office, a secretary, and such other facilities and services suitable to her
position and adequate for the performance of her duties hereunder.
          3.4 Automobile Allowance. Throughout the Term of this Agreement, the
Company will pay the Executive an automobile allowance in the amount of $650 per
month. Such automobile allowance shall be for no more than one automobile and
shall include all expenses related thereto, including, without limitation, lease
expenses, maintenance and insurance.
          3.5 Vacation. The Executive shall be entitled to reasonable vacations
during each year of the Term, the time and duration thereof to be determined by
mutual agreement between the Executive and the Company, consistent with past
practices.
     4. Termination.



--------------------------------------------------------------------------------



 



4

          4.1 Termination for Cause. Notwithstanding anything contained in this
Agreement to the contrary, this Agreement may be terminated by the Company for
Cause. As used in this Agreement, “Cause” shall only mean (i) subject to the
following sentences, any action or omission of the Executive which constitutes a
willful and material breach of this Agreement which is not cured or as to which
diligent attempts to cure have not commenced within 30 business days after
receipt by the Executive of written notice of same, (ii) fraud, embezzlement or
misappropriation as against the Company, or (iii) the conviction (from which no
appeal can be taken) of the Executive for any criminal act which is a felony.
Upon any determination by the Company’s Board of Directors that Cause exists
under clause (i) of the preceding sentence, the Company shall cause a special
meeting of the Board to be called and held at a time mutually convenient to the
Board and the Executive, but in no event later than 10 business days after the
Executive’s receipt of the notice contemplated by clause (i). The Executive
shall have the right to appear before such special meeting of the Board with
legal counsel of her choosing to refute any determination of Cause specified in
such notice, and any termination of the Executive’s employment by reason of such
Cause determination shall not be effective until the Executive is afforded such
opportunity to appear. Any termination for Cause pursuant to clause (ii) or
(iii) of this Paragraph 4.1 shall be made in writing to the Executive, which
notice shall set forth in detail all acts or omissions upon which the Company is
relying for such termination. Upon any termination pursuant to this
Paragraph 4.1, the Company shall pay to the Executive any unpaid Base Salary
accrued through the effective date of termination specified in such notice. In
addition, the Company shall pay any benefits, if any, owed to the Executive
under any plan provided for the Executive under Paragraph 3 hereof in accordance
with the terms of such plan as in effect on the date of termination of
employment under this Paragraph 4.1. Except as provided above, the Company shall
have no further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Paragraph 3.1 hereof).
          4.2 Disability. Notwithstanding anything to the contrary contained in
this Agreement, if, during the term hereof, the Executive suffers a disability
(as defined below) the Company may, at its election, by a vote of 75% of the
members of the Board of Directors, terminate this Agreement and the employment
of the Executive. In the event of such termination, the Executive shall receive
any unpaid Base Salary through the date of termination of employment, and any
benefits under any plan provided for the Executive under Paragraph 3 through the
date of such termination. In addition, a payment in an amount equal to the
Executive’s Base Salary for the remainder of the scheduled Term or 12 months,
whichever is greater, shall be made in a lump sum to the Executive within
30 days after termination of employment, and benefits shall be continued (to
extent permissible by applicable law) for 12 months or the remainder of the
scheduled Term, whichever is greater. As used in this Agreement, the term
“disability” shall mean the complete inability of the Executive to perform her
duties under this Agreement as determined by an independent physician selected
with the approval of the Company and the Executive. Except as provided above,
the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination subject, however, to the provisions of Paragraph 3.1 hereof).
          4.3 Death. In the event of the death of the Executive during the Term
of this Agreement, the Company shall pay to the Executive’s legal
representative, any unpaid Base Salary accrued through the date of the
Executive’s death, as well as a lump sum payment equal to (A) 12 months’ Base
Salary at the rate prevailing on the date of the death of the Executive and
(B) the share of Bonus to which she would have been entitled pro rated based on
the percentage of the current fiscal year that had been completed on the date of
her death. Except as provided above, the Company shall have no further liability
hereunder (other than for reimbursement for reasonable business expenses
incurred prior to the date of the Executive’s death, subject, however to the
provisions of Paragraph 3.1 hereof).



--------------------------------------------------------------------------------



 



5

          4.4 Effect of Termination by the Company Other Than for Cause. If the
employment of the Executive is terminated by the Company other than for Cause,
death, or disability pursuant to Paragraphs 4.1 through 4.3, the Company will
pay to the Executive (i) Base Salary through the date of termination of
employment, (ii) any benefits owed under a plan described in Paragraph 3 as in
effect on the date of termination, (iii) reimbursement for reasonable expenses
incurred prior to the date of termination, and (iv) an amount equal to the Base
Salary for the remainder of the Term or 12 months, whichever is greater. The
amounts described in clauses (i)-(iii) of the preceding sentence shall be paid
in accordance with the usual practices and procedures of the Company and the
amount described in clause (iv) shall be paid in a lump sum within 30 days after
termination of employment. If the Executive terminates her employment for “Good
Reason” as defined below, such termination shall be treated as a termination of
employment by the Company other than for Cause. The Executive shall be treated
as terminating her employment for Good Reason if she terminates her employment
within two years following the initial existence of one or more of the following
events: (a) a material diminution in the Executive’s base compensation; (b) a
material diminution in the Executive’s authority, duties, or responsibilities;
(c) a material diminution in the budget over which the Executive retains
authority; (d) a material change in the geographic location at which the
Executive must perform the services described in this Agreement; and (e) any
other action or inaction that constitutes a material breach by the Company of
this Agreement; provided, that the Executive provide notice to the Company
within 90 days after the first occurrence of such event; provided further, that
the Company shall have a period of 30 days in which to cure any ground for
termination for Good Reason.
          4.5 Termination by Executive. In the event that, during the Term, the
Company shall terminate the employment of Mitchell Rubenstein without “Cause” as
defined in the Employment Agreement of even date herewith between Mitchell
Rubenstein and the Company, such termination shall be considered a material
breach by the Company of the terms of this Agreement.
          4.6 Determinations Relating to Termination of Employment. Any decision
of the Company relating to the termination of employment of the Executive or
Mitchell Rubenstein shall be made by a committee comprised of one or more
members of the Board other than the Executive, Mitchell Rubenstein, or any other
officer or former officer of the Company.
          4.7 Six-Month Delay for Payments to Specified Employee. If the
Executive is a “specified employee” (as defined in Treas. Reg. section
1.409A-1(i)) as of the date of her termination of employment under this
Agreement, then, notwithstanding any other provision of this Agreement, any lump
sum payment to the Executive following such termination of employment that is
made under the third sentence of Paragraph 4.2 or under clause (iv) of
Paragraph 4.4 (in each case, the “Termination Payment”) shall be made on the
date that is six months after the date of termination of employment (the
“Termination Payment Date”). From the date of termination of employment until
the Termination Payment Date (or, if later, the date of actual payment), such
amounts due to the Executive and described in the preceding sentence shall be
set aside in a “rabbi trust” (within the meaning of Internal Revenue Service
Revenue Procedure 92-64) established by the Company for purposes of holding the
funds payable under clause (iv) of Paragraph 4.4 of this Agreement. Such funds
shall be invested in short-term U.S. Government obligations until the date of
payment of the Termination Payment to the Executive, and an amount equal to the
interest earned on obligations held by the rabbi trust shall be paid to the
Executive on the Termination Payment Date or, if later, the date the Termination
Payment is actually paid to the Executive.



--------------------------------------------------------------------------------



 



6

     5. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement.
     6. Change of Control.
          (a) For the purposes of this Agreement, a “Change of Control” shall be
deemed to have taken place if (i) any person, or more than one person acting as
a group as defined in Treas. Reg. section 1.409A-3(i)(5)(v)(B), acquires Company
stock (or has acquired such stock within a 12-month period ending on the date of
the most recent acquisition by such person or persons) having 30% or more of the
combined voting power of the then outstanding stock of the Company (other than
as a result of an issuance of securities initiated by the Company, or open
market purchases approved by the Board, as long as the majority of the Board
approving the purchases is the majority at the time the purchases are made),
(ii) a majority of the persons who were directors of the Company before such
transactions shall be replaced by directors whose appointment was not endorsed
by the Board before such appointment, as the direct or indirect result of or in
connection with, any cash tender or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions, or (iii) any one person, or more than one person acting
as a group as defined in Treas. Reg. section 1.409A-3(i)(5)(v)(B), acquires (or
has acquired within the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company having a total
gross fair market value equal to or greater than 40% of the total gross fair
market value of the assets of the Company immediately before such acquisition or
acquisitions.
          (b) The Company and the Executive hereby agree that, if the Executive
is affiliated with the Company (as an employee, director, or both) on the date
on which a Change of Control occurs (the “Change of Control Date”), the Company
will pay to the Executive a lump sum payment equal to 300% of the Executive’s
“base period income” as determined under (c) below. Such amount will be paid to
the Executive within 5 days after the Change of Control.
          (c) The Executive’s “base period income” shall be the sum of (i) her
Base Salary paid or payable to her with respect to the last fiscal year ending
before the date of the Change of Control, and (ii) the greater of (x) the
Executive’s Bonus (both cash and stock) for the last fiscal year ending before
the date of the Change of Control and (y) the Executive’s Bonus (both cash and
stock) for the second fiscal year preceding such date.



--------------------------------------------------------------------------------



 



7

          (d) If the payment described in clause (b) of this Paragraph 6 or any
amount payable to the Executive under any other compensation arrangement
maintained by the Company (or a subsidiary) which became payable after payment
of the lump sum provided for in (b), upon or as a result of the Change of
Control and/or the exercise by the Executive of rights which are contingent on a
Change of Control (each a “Payment” and collectively the “Payments”), or any
portion thereof would be considered a “parachute payment” under Internal Revenue
Code section 280G and regulations thereunder subject to the excise tax imposed
by I.R.C. section 4999, or by any successor provision, or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, collectively, the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.
          (e) In the event of a proposed Change in Control, the Company will
allow the Executive to participate in all meetings and negotiations related
thereto.
     7. Restrictive Covenants.
          7.1 Nondisclosure. During the Term and following termination of the
Executive’s employment with the Company, the Executive shall not divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the business of the Company (which shall include, but not be limited to,
information concerning the Company’s financial condition, prospects, technology,
customers, suppliers, methods of doing business and marketing and promotion of
the Company’s services) shall be deemed a valuable, special and unique asset of
the Company that is received by the Executive in confidence and as a fiduciary,
and the Executive shall remain a fiduciary to the Company with respect to all of
such information. For purposes of this Agreement “Confidential Information”
means information disclosed to the Executive or known by the Executive as a
consequence of or through her employment by the Company (including information
conceived, originated, discovered or developed by the Executive) prior to or
after the date hereof, and not generally known, about the Company or its
business. Notwithstanding the foregoing, nothing herein shall be deemed to
restrict the Executive from disclosing Confidential Information to the extent
required by law, or from the disclosure or other use of Confidential Information
that relates to the business activities of Hollywood.com, LLC and its
affiliates.
          7.2 Books and Records. All books, records, accounts and similar
repositories of Confidential Information of the Company, whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of this Agreement or on the Board’s request at any time.
     8. Injunction. It is recognized and hereby acknowledged by the parties
hereto that a breach by the Executive of any of the covenants contained in
Paragraph 7 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to ascertain.
As a result, the Executive recognizes and hereby acknowledges that the Company
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Paragraph 7 of this Agreement by the Executive or any of her affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.



--------------------------------------------------------------------------------



 



8

     9. Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation which assumes
this Agreement, and all obligations of the Company hereunder, in writing. Upon
such consolidation, merger, or transfer of assets and assumption, the term “the
Company” as used herein, shall mean such other corporation and this Agreement
shall continue in full force and effect, subject to the provisions of
Paragraph 6 hereof.
     10. Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, or any successor thereof, and judgment upon the award rendered by
the Arbitrators may be entered in any Court having jurisdiction thereof. Venue
of the arbitration shall in Palm Beach County, Florida. Any controversy or claim
shall be submitted to three arbitrators selected from the panels of the
Arbitrators of the American Arbitration Association. Each party shall bear the
costs of its own counsel and presentation of evidence, and each party shall
share equally the cost of such arbitration proceeding. Any award made hereunder
may be docketed in a court of competent jurisdiction in Palm Beach County,
Florida, and all parties hereby consent to the personal jurisdiction of such
court for purposes of the enforcement of the arbitration award.
     11. Binding Effect. Except as herein otherwise provided, this Agreement
shall inure to the benefit of and shall be binding upon the parties hereto,
their personal representatives, successors, heirs and assigns.
     12. Severability. Invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provisions.
     13. Terminology. All personal pronouns used in this Agreement, whether used
in the masculine, feminine or neuter gender, shall include all other genders;
the singular shall include the plural and vice versa. Titles of Paragraphs are
for convenience only, and neither limit nor amplify the provisions of the
Agreement itself.
     14. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida.
     15. Entire Agreement. This Agreement contains the entire understanding
between the parties with respect to services to be provided by the Executive to
the Company on and after the Effective Date, and may not be changed or modified
except by an agreement in writing signed by all the parties.
     16. Notice. Any notice required or permitted to be delivered hereunder
shall be in writing and shall be deemed to be delivered when deposited in the
United States mail, postage prepaid, registered or certified mail, return
receipt requested, addressed to the parties at the addresses first stated
herein, or to such other address as either party hereto shall from time to time
designate to the other party by notice in writing as provided herein.
     17. Other Instruments. The parties hereby covenant and agree that they will
execute such other and further instruments and documents as are or may become
necessary or convenient to effectuate and carry out the terms of this Agreement.



--------------------------------------------------------------------------------



 



9

     18. Counterparts. This Agreement may be executed in any number of
counterparts and each such counterpart shall for all purposes be deemed an
original.
     19. Assignability. This Agreement shall not be assigned by either party,
except with the written consent of the other and except as provided in
Paragraph 9 hereof.
     20. Termination of Employment. For all purposes of this agreement,
“termination of employment” (and any phrase of similar meaning) shall have the
meaning assigned to such term in Treas. Reg. section 1.409A-1(h)(1).
     IN WITNESS WHEREOF, this Agreement has been duly signed by the parties
hereto on the day and year first above written.

            HOLLYWOOD MEDIA CORP.
      By:   /s/ Scott Gomez         Name:   Scott Gomez        Title:   Chief
Accounting Officer              /s/ Laurie S. Silvers       LAURIE S. SILVERS   
       

 